Citation Nr: 1326658	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for bilateral hearing loss, and if so, whether the Veteran is entitled to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 through December 1969.  This period of active duty included service in Vietnam, where he engaged the enemy in combat, and was decorated with the Distinguished Flying Cross for distinction as an aerial gunner.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claim for service connection for bilateral hearing loss and denied service connection for tinnitus.  A timely Notice of Disagreement was received from the Veteran in October 2010.  After a Statement of the Case was issued in June 2011, the Veteran perfected his appeal later that month, via VA Form 9 substantive appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1999 rating decision denied the Veteran's initial claim for service connection for bilateral hearing loss; notice of that decision was mailed to the Veteran on January 25, 1999; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Veteran's current request to reopen his claim for service connection for bilateral hearing loss was received in April 2010.

3.  The evidence associated with the claims file since the RO's January 1999 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran sustained hearing loss during his active duty service, and, whether he has a current hearing loss disability.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's final January 1999 decision is new and material, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159 in relation to the Veteran's request to reopen his claim for service connection for bilateral hearing loss.  However, given the favorable action taken below as to the Veteran's request to reopen, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  However, as noted in the Remand, additional development is required on the underyling claim for service connection on the merits.  

II. New and Material Evidence

The Veteran's original claim for service connection for hearing loss was received by VA in August 1998.  This claim was denied by the St. Louis RO in a January 1999 rating decision on the grounds that the evidence available at that time did not show either the incurrence of hearing loss during active duty service or a current hearing loss disability.  The Veteran did not appeal that decision.  Accordingly, the RO's January 1999 decision is final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final January 1999 rating decision, the substantive evidentiary record consisted of the Veteran's claims submissions, limited service treatment records, and a January 1974 VA examination report pertaining to the Veteran's left shoulder.

The Veteran's current request to reopen his claim for service connection for bilateral hearing loss was received in April 2010.  In a September 2010 rating decision, the RO declined to reopen the Veteran's claim after determining that newly received evidence, which consisted only of the Veteran's claims submissions and a September 2010 VA audiometric examination, still did not establish either the occurrence of hearing loss during service or a current hearing loss disability.

Subsequently, the Veteran provided additional evidence in the form of a citation documenting the award of the Distinguished Flying Cross for distinction in combat as an aerial gunner aboard AC-119G gunships.  The Veteran also provided a September 1969 laboratory report from the Aerospace Medical Research Laboratory pertaining to bioacoustics aboard AC-119G and AC-130A gunships.  This laboratory study focuses upon acoustic noise produced from these gunships during its basic operation such as during taxi, take-off, climbing, cruising, and gunfire and appears to raise the likelihood that the Veteran did sustain acoustic trauma during service.  Additionally, new arguments concerning the Veteran's claim for service connection for bilateral hearing loss were raised in his October 2010 NOD and an April 2013 informal hearing presentation raised by his representative.  In his NOD, the Veteran alleges that he did sustain acoustic trauma during service while flying in 125 combat missions in Southeast Asia.  He also related that he sustained acoustic trauma when the airbases at which he was stationed were bombed and mortared by the enemy.  In the informal hearing presentation, the Veteran's representative added arguments that the September 2010 VA audiometric examination is inadequate for various reasons which are discussed below.

Overall, the newly received evidence, when considered with the other evidence that was previously of record, raises the likelihood that the Veteran sustained acoustic trauma as a result of his documented combat involvement in Vietnam.  Through his lay assertions, he also reports that he is presently experiencing hearing loss in both ears.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for bilateral hearing loss is reopened.




REMAND

Having reopened the Veteran's claim, the Board finds that additional development of the Veteran's claim for service connection for bilateral hearing loss is necessary.  Additional development is also necessary for the Veteran's original service connection claim for tinnitus.

As noted above, the Veteran alleges that he has current bilateral hearing loss and tinnitus which resulted from acoustic trauma sustained during his active duty service.  The evidence in this case shows that the Veteran was involved in combat as an aerial gunner on board an AC-119G gunship during his service in Vietnam.  The Veteran's claimed acoustic trauma is entirely consistent with his documented combat duty.  38 C.F.R. § 1154(b).

The only medical evidence that is pertinent to the Veteran's hearing loss and tinnitus claims is a September 2010 VA examination report.  According to this report, audiometric test results from that examination were inconsistent and were therefore invalid and unreliable.  Accordingly, the audiometric data was not reported.  Despite the invalidity of the audiometric testing, the examiner nonetheless concluded, "it is not at least as likely as not that [the Veteran's] hearing loss or tinnitus is related to military service."  As rationale for her conclusion, the examiner noted that the Veteran's hearing was within normal limits from 500 Hertz through 4000 Hertz during audiometric testing at his entrance examination in January 1966 and during repeat examination in June 1968.  The examiner noted further that the service treatment records did not reflect any complaints or treatment of hearing loss or tinnitus or any evidence of acoustic damage.  Hence, the examiner's conclusion appears to be based entirely upon the finding and premise that the Veteran did not have any hearing loss during his active duty service.

The examiner appears to infer that, even in the absence of reliable audiometric data of any current hearing loss, any current hearing loss or tinnitus would not be likely to be related to his active duty service in view of the apparent absence of any hearing loss during service.  Nonetheless, the findings and conclusions from the September 2010 examination are inadequate and do not permit the Board to make the same inference or determine whether the Veteran's hearing loss and tinnitus are related to his active duty service.  In discussing her rationale, the examiner did not acknowledge or discuss the Veteran's combat-related acoustic trauma or comment upon whether the audiometric data shown during his January 1966 enlistment examination and June 1968 physical are indicative of an audiometric shift which is indicative of loss of hearing, to any degree, during service.  Additionally, the examiner does not appear to consider any subjectively reported information by the Veteran, to include the approximate time frame of onset and duration of his hearing loss and tinnitus.  In the absence of such discussion, the VA examiner's September 2010 opinion is incomplete.  Accordingly, the Veteran should be arranged to undergo a new VA audiometric examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4).

The Board admonishes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Moreover, in instances where the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  In that vein, the Veteran's failure to cooperate fully with the examination ordered above may well be tantamount to his failure to appear for the examination.

Prior to obtaining the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his hearing loss and tinnitus since his separation from service.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for bilateral hearing loss and tinnitus.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his claimed hearing loss and tinnitus.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his hearing loss and tinnitus since December 1969.

2.  Obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA audiological examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service as a result of flying in approximately 125 combat missions as an aerial gunner on board an AC-119G gunship and as a result of his proximity to enemy bombings and mortar fire.

All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.  The examiner should provide a diagnosis pertinent to the Veteran's claimed hearing loss and tinnitus, and, an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's hearing loss and/or tinnitus were sustained during his active duty service, or, resulted from the Veteran's in-service acoustic trauma or from any other injury or illness sustained during service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


